JUSTICE STEIGMANN, specially concurring: "The poorest man may, in his cottage, bid defiance to all the force of the Crown. It may be frail; its roof may shake; the wind may blow through it; the storm may enter; the rain may enter; but the King of England may not enter; all his force dares not cross the threshold of the ruined tenement.” William Pitt addressing Parliament, as quoted in N. Lasson, The History and Development of the Fourth Amendment to the United States Constitution 49-50 (1937). Sometimes it is important for courts to return to first principles when analyzing issues coming before them. This is such a case. The eloquence of William Pitt, as quoted above, constitutes part of the context of experience in England and her American colonies that served to shape the fourth amendment to the United States Constitution, which the Congress of the United States drafted in 1789. Pitt’s remarks, as well as the simple eloquence of the fourth amendment itself — "[t]he right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized” (U.S. Const., amend. IV) — demonstrate what that amendment was designed to achieve: a restraint upon governmental interference with the property of its citizens. That amendment instructs the government that — in the absence of the limited exceptions contained within the amendment — it must leave the property of its citizens alone. By doing so, the amendment empowers the citizens of this nation to go about their daily business without the fear that exists almost everywhere else in the world of arbitrary governmental search or seizure of their property. Given these fundamental principles, I find the present case vexing not because of anything the majority says, but because of the analysis that is missing. That analysis would address the fundamental question of why, under the facts of this case, detention by the postal authorities implicates the fourth amendment at all. Perhaps the best way to explain why this case bothers me is to emphasize what it does not concern: (1) a governmental seizure of some citizen’s property from his person, home, automobile, office, or anywhere else; or (2) the government’s opening of some citizen’s sealed container and inspecting its contents. Instead, this case concerns a citizen’s rights when he brings a package to a government agency — the Postal Service — and asks that agency to transport it to a particular destination. Having paid the appropriate fees for this service, the citizen had every right to expect that his package would be transported accordingly and without undue delay in delivery. Of course, in this case, delay in delivery did occur because law enforcement authorities decided to detain the package for further investigation (although it must be emphasized that this detention did not include opening the package). Clearly, this detention breached the contract the Postal Service had with the citizen who mailed the package and might even have constituted a breach of some statutory duty Congress has imposed upon the Postal Service regarding its handling of mailed packages. However, for purposes of this case, neither of these breaches is relevant. The question this court must ask is when — and how — does detention of a package a citizen voluntarily delivers to the United States Postal Service constitute a seizure in violation of the fourth amendment to the United States Constitution? In the thousands of cases involving search and seizure law under the fourth amendment, there appears no other factual context (other than the one where a citizen mails a package through the Postal Service) in which that amendment is implicated when a citizen voluntarily delivers a package to the government for its handling. In every other case I am aware of, the government has taken some affirmative action to interfere with a citizen’s right or interest in his property by either seizing it or searching it. In this case, the government did not seize the package in issue; the citizen voluntarily turned it over to government agents when he mailed it. If he did not want the government to be involved in any way with his package, he could have chosen to use some private carrier instead of the Postal Service. Having elected to give his package to the government, however, how can he now complain that the government has somehow "seized” it? Further, what occurred in this case does not constitute a search because the package in question was never opened; it was merely held for further noninvasive scrutiny by drug-sniffing dogs. The law is clear that such scrutiny does not, by itself, constitute a search, and defendant does not argue that it does. Thus, again, the question arises: how does the mere detention of a package voluntarily delivered to the government (although perhaps the detention violates a contract or statute) come to violate the fourth amendment’s prohibition against unreasonable searches and seizures? I do not fault my colleagues in the majority for their analysis because this court must follow decisions of the United States Supreme Court when that Court interprets the United States Constitution. Accordingly, the problem lies with the decision of that Court in Van Leeuwen, where the Court observed that, "theoretically — and it is theory only that respondent has on his side — detention of mail could at some point become an unreasonable seizure of 'papers’ or 'effects’ within the meaning of the Fourth Amendment.” Van Leeuwen, 397 U.S. at 252, 25 L. Ed. 2d at 285, 90 S. Ct. at 1032. Regrettably, the Court never explained this statement, either in Van Leeuwen or in any subsequent case, and I am unable to discover any decision by any court of review (or even noted commentators, such as Professor Wayne LaFave) that does so. The cases the Court cited in Van Leeuwen to support its holding could hardly have less to do with the issue of postal authorities detaining mail for noninvasive inspection. Those cases are United States ex rel. Milwaukee Social Democratic Publishing Co. v. Burleson, 255 U.S. 407, 437, 65 L. Ed. 704, 720, 41 S. Ct. 352, 363 (1921) (Holmes, J., dissenting), Hannegan v. Esquire, Inc., 327 U.S. 146, 90 L. Ed. 586, 66 S. Ct. 456 (1946), and Lamont v. Postmaster General, 381 U.S. 301, 306-07, 14 L. Ed. 2d 398, 402, 85 S. Ct. 1493, 1496 (1965). In Lamont, the Court held unconstitutional a statute requiring the Postal Service to detain and destroy unsealed mail from foreign countries determined to be communist political propaganda unless the addressee returned a reply card indicating his desire to receive such mail. The Court premised its holding upon the first amendment, and the case had nothing to do with the fourth amendment. Lamont, 381 U.S. at 307, 14 L. Ed. 2d at 402, 85 S. Ct. at 1496-97. Burleson involved the revocation, pursuant to the Espionage Act of 1917 (ch. 30, 40 Stat. 217, 230 (1917)), of a second-class mail rate granted in 1911 to the publisher of the Milwaukee Leader. The Postmaster General claimed that the publication frequently contained articles containing "false reports and false statements, published with intent to interfere with the success of the military operations of our Government[.]” Burleson, 255 U.S. at 412, 65 L. Ed. at 709, 41 S. Ct. at 354. The Supreme Court affirmed. In Hannegan, the Postmaster General revoked Esquire magazine’s second-class mail permit because he found the magazine not to be published " 'for the public good’ ” or as a " ' "special contribution to the public welfare.” ’ ” Hannegan, 327 U.S. at 149-50, 90 L. Ed. at 588-89, 66 S. Ct. at 458. The Supreme Court reversed, holding that "a requirement that literature or art conform to some norm prescribed by an official smacks of an ideology foreign to our system.” Hannegan, 327 U.S. at 158, 90 L. Ed. at 593, 66 S. Ct. at 462. I dislike unwarranted interference by postal authorities with mailed packages as much as the next person, and the Congress of the United States might see fit to provide a statutory exclusionary rule when such detentions occur. However, I have difficulty finding a principled basis upon which to conclude that the actions of the postal authorities in this case constituted a seizure in violation of the fourth amendment. Nonetheless, I concur because the Supreme Court decision in Van Leeuwen — bereft of analysis though it may be — constitutes a sufficient basis for the majority opinion. I write separately in the hope that one day some court beyond this mere state intermediate appellate court might actually confront this issue and provide the analysis that a principled jurisprudence ought to require before the suppression of evidence occurs.